DOCUMENTS UNDER SEAL                                                        TOTAL TIME (m ins): 3 mins.
M AGISTRATE JUDGE                           DEPUTY CLERK                            R(&25'(',1=220
M INUTE ORDER                              Ivy Lerma Garcia                           1:06-1:09
MAGISTRATE JUDGE                            DATE                                      NEW CASE          CASE NUMBER
DONNA M. RYU                               6/30/21                                                     4-21-70946-MAG
                                                       APPEARANCES
DEFENDANT                                   AGE      CUST  P/NP   ATTORNEY FOR DEFENDANT                      PD.      RET.
KARDELL NICHOLAS SMITH (by Video)                    YES   P    Joyce Leavitt (Prov. Apptd. 4/4/19)           APPT.
U.S. ATTORNEY                               INTERPRETER                             FIN. AFFT               COUNSEL APPT'D
Thomas Green                                                                        SUBMITTED

PROBATION OFFICER            PRETRIAL SERVICES OFFICER                 DEF ELIGIBLE FOR               PARTIAL PAYMENT
                                                                       APPT'D COUNSEL                 OF CJA FEES
                         PROCEEDINGS SCHEDULED TO OCCUR%<=2209,'(2&21)(5(1&(
       INITIAL APPEAR         67$7865(35(/,0    MOTION       JUGM'T & SENTG                                 STATUS
                          +5*$55$,*1+(/'PLQV                                                             TRIAL SET
       I.D. COUNSEL                ARRAIGNMENT             BOND HEARING              IA REV PROB. or             OTHER
                                                                                     or S/R
       DETENTION HRG               ID / REMOV HRG          CHANGE PLEA               PROB. REVOC.                ATTY APPT
                                                                                                                 HEARING
                                                      INITIAL APPEARANCE
        ADVISED                  ADVISED                   NAME AS CHARGED              TRUE NAME:
        OF RIGHTS                OF CHARGES                IS TRUE NAME
                                                        ARRAIGNM ENT
       ARRAIGNED ON                ARRAIGNED ON                READING W AIVED               W AIVER OF INDICTMENT FILED
       INFORMATION                 INDICTMENT                  SUBSTANCE
                                                         RELEASE
      RELEASED            ISSUED                     AMT OF SECURITY          SPECIAL NOTES                 PASSPORT
      ON O/R              APPEARANCE BOND           $                                                      SURRENDERED
                                                                                                            DATE:
PROPERTY TO BE POSTED                            CORPORATE SECURITY                       REAL PROPERTY:
    CASH    $


      MOTION          PRETRIAL                  DETAINED         RELEASED         DETENTION HEARING                REMANDED
      FOR             SERVICES                                                    AND FORMAL FINDINGS              TO CUSTODY
      DETENTION       REPORT                                                      W AIVED
ORDER REMOVED TO THE DISTRICT OF
                                                             PLEA
    CONSENT                      NOT GUILTY                 GUILTY                     GUILTY TO COUNTS:
    ENTERED
    PRESENTENCE                  CHANGE OF PLEA             PLEA AGREEMENT             OTHER:
    REPORT ORDERED                                          FILED
                                                        CONTINUANCE
TO:                               ATTY APPT                BOND                      STATUS RE:                STATUS
7/15/21                           HEARING                  HEARING                   CONSENT                   TRIAL SET

AT:                               SUBMIT FINAN.               67$7865(            CHANGE OF                 OTHER
                                  AFFIDAVIT                   35(/,0+5*          PLEA
1:00 p.m.                                                     $55$,*10(17
                                                              BBBBBBBBBBBBB
BEFORE HON.                       DETENTION                   $55$,*1MENT            MOTIONS                   JUDGMENT &
                                  HEARING                                                                      SENTENCING
S. van Keulen
       TIME WAIVED              TIME EXCLUDABLE      IDENTITY /                    PRETRIAL                  PROB/SUP REV.
       5(58/(              UNDER 18 § USC      REMOVAL                       CONFERENCE                HEARING
                                  3161)520   HEARING
                                  72
                                               ADDITIONAL PROCEEDINGS
Deft. waived his personal appear. & consented to proceed by video conf. All parties appeared by Zoom video conf. Deft's
Counsel has received the discovery from the Govt's Counsel & she sent it to the Deft. last week. Deft's Counsel will need to
provide some info. to the Deft. re: prop. plea & will need to discuss with the Deft. on how best to proceed. Parties to submit a
6WLS 2UGHUUHH[FOXVLRQRIWLPHXQGHUWKH67$ ZDLYHURIWLPHXQGHU5XOHFF-XVWLQH
